Title: Thomas Jefferson to Littleton W. Tazewell, 13 October 1811
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
                  Dear Sir 
                   
                     Monticello 
                     Oct. 13. 11. 
          
		  
		  
		  
		  
		   
		  Your favor of Sep. 11. was recieved after a considerable delay on the road. on the subject of my debt to mr Welsh, if you will have the goodness to recur to my letter of June 5. 10. you will find a candid statement of the circumstances which have, of necessity, suspended my attention to it for a while.
			 
		  
		  
		  
		   in winding up my affairs at Washington, an accumulation of outstanding accounts, which had been unknown to me, or witheld till I had forgotten them, came upon me in the moment of my departure, and obliged me to have recourse to
			 the bank of Richmond for 8000.D. of this I repaid 2000. from the crop of that 
                     the preceding year (10.
                     9.) 3000 from that of the same year (10.) and the crop of 11. now in the house, ensures my clearing off the remaining 3000.D. when sold, which will be in the spring, if no new events disturb our prices. in the same
			 letter therefore I
			 asked a continuance of the money of mr Welch in my hands some time longer, which your answer of July 3. induced me to hope would not be inadmissible. 
		  
		  I had been led to proceed less steadily, than in the other debts of mr Wayles, in the paiment of this, the last of them now unpaid, from a conversation with mr Welch, when I was in London, as well as from the circumstances which have since prevailed in Europe, & which I had believed would strengthen a willingness to keep some funds here independant of events on that side  the Atlantic. however it is enough for me to know that mr Welch wishes to call home his funds to command my early attention. for the reasons above explained, this cannot be begun but with the crop of the ensuing year. thenceforward I will
			 make such paiments of interest &
			 principal, regularly, as shall close the transaction within a short period. I am afraid to fix the amount at this moment of crisis as to circumstances which might so much affect prices. the state
			 of
			 things the ensuing year will enable me to do it with that kind of certainty which will exclude disappointment on either side.
          I am sorry you were prevented from your projected tour through the upper country. I should have been happy to have recieved you here, and to have had an opportunity of testifying to you in person my esteem. the particulars respecting mr Welch’s debt might have been more fully explained in conversation, and some further thoughts might perhaps have been exchanged on Livingston’s affair. some future season may be more favorable, and
			 indemnify us for the loss of the last. be this when it may I shall be happy to see you, and pray you to be assured of my great esteem & respect.
          
            Th:
            Jefferson
        